Vista la moción que antecede con la sola asistencia de la parte apelada, apareciendo que desde el 9 de abril de 1940, fecha en que se radicó el escrito de apelación en la Corte de Distrito de Agua-1 dilla, hasta el 3 de mayo, fecha de una certificación expedida por el secretario de dicha corte, el apelante no había otorgado la fianza para responder de los daños y perjuicios que puedan irrogarse al demandante y de las costas de la apelación, fianza exigida por la Ley de Desahucio como requisito indispensable para ejercitar el recurso de apelación, y examinada la moción del apelante solici-tando prórroga para presentación de alegato, no ha lugar a la prórroga solicitada y por la presente se desestima el recurso.